
	
		II
		109th CONGRESS
		2d Session
		S. 3490
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Secretary of the Interior to initiate and
		  complete an evaluation of land and water located in northeastern Pennsylvania
		  for future acquisition and inclusion in a potential Cherry Valley National
		  Wildlife Refuge, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cherry Valley National Wildlife Refuge
			 Study Act.
		2.FindingsCongress finds that—
			(1)the scenic Cherry Valley area of
			 northeastern Pennsylvania is blessed with more than 80 special-concern animal
			 and plant species and natural habitats;
			(2)6
			 species that are listed as endangered species or threatened species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) have been documented
			 within or near Cherry Valley, including—
				(A)the bog turtle
			 (possibly the most significant population of the listed subspecies);
				(B)the dwarf wedge
			 mussel;
				(C)the northeastern
			 bulrush;
				(D)the small whorled
			 pogonia;
				(E)the bald eagle;
			 and
				(F)the Indiana bat
			 (a historic resident, for which efforts to reestablish favorable conditions are
			 being carried out);
				(3)Cherry Valley
			 provides habitat for at least 79 species of national or regional concern, which
			 either nest in Cherry Valley or migrate through the area during critical times
			 in their life cycle, including—
				(A)neotropical
			 migratory birds, such as the Cerulean Warbler, the Worm-eating Warbler, and the
			 Wood Thrush, all of which nest in Cherry Valley;
				(B)waterfowl, such as
			 the American Black Duck;
				(C)several globally
			 rare plants, such as the spreading globeflower; and
				(D)anadromous fish
			 species;
				(4)(A)the Cherry Valley
			 watershed encompasses a large segment of the Kittatinny Ridge, an important
			 migration route for birds of prey throughout the northeastern United States;
			 and
				(B)every migratory raptor species in the
			 northeast United States is regularly observed along the Kittatinny Ridge during
			 the autumnal migration, including the bald eagle, the golden eagle, and the
			 broad-winged hawk;
				(5)the Kittatinny
			 Ridge also includes a long segment of the Appalachian Trail, a nationally
			 significant natural, cultural, and recreational feature;
			(6)many of the
			 significant wildlife habitats found in Cherry Valley, especially the rare
			 calcareous wetlands, have disappeared from other localities in that
			 range;
			(7)ongoing studies
			 have documented the high water quality of Cherry Creek;
			(8)2 federally-owned parcels of land are
			 contiguous to the area to be studied under this Act for acquisition and
			 inclusion in a potential Cherry Valley National Wildlife Refuge,
			 including—
				(A)the Delaware Water Gap National Recreation
			 Area; and
				(B)a 700-acre segment of the Appalachian Trail
			 owned by the National Park Service; and
				(9)public meetings
			 over several years have demonstrated strong, deep, and growing local support
			 for a Cherry Valley National Wildlife Refuge, as demonstrated by the
			 following:
				(A)Area landowners,
			 business and community leaders, media, and elected officials have consistently
			 voiced their enthusiasm for a Cherry Valley National Wildlife Refuge.
				(B)(i)Numerous local communities and public and
			 private conservation entities share complementary goals for protecting Cherry
			 Valley and are energetically conserving wildlife habitat and farmland.
					(ii)Along with State land management agencies
			 and the National Park Service, those local entities—
						(I)represent potential strong partners for the
			 United States Fish and Wildlife Service; and
						(II)view
			 a Cherry Valley National Wildlife Refuge as a complement to existing private,
			 county, municipal, and State efforts.
						(C)A number of local
			 landowners have already put their land into conservation easements or other
			 conservation arrangements.
				(D)A voter-approved
			 Monroe County, Pennsylvania, open space fund and a voter-approved Stroud
			 Township, Pennsylvania, municipal land conservation fund have contributed to
			 many of the projects described in this paragraph.
				3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Proposed Cherry Valley
			 National Wildlife Refuge–Authorization Boundary and dated February 24,
			 2005.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Study
			 AreaThe term Study Area means the fish and wildlife
			 habitat and aquatic and terrestrial communities in Cherry Valley that
			 are—
				(A)located in
			 northeastern Pennsylvania; and
				(B)identified on the
			 map.
				4.Study of refuge
			 potential and future refuge land acquisition
			(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Secretary shall
			 initiate a study to evaluate the Study Area for—
				(1)the potential
			 acquisition of the Study Area by the United States Fish and Wildlife Service
			 through donation, exchange, or voluntary sale; and
				(2)the subsequent
			 inclusion of the Study Area in a potential Cherry Valley National Wildlife
			 Refuge.
				(b)ConsultationIn
			 conducting the study under subsection (a), the Secretary shall consult with
			 appropriate State and local officials, private conservation organizations,
			 affected major landowners, and other interested persons regarding, with respect
			 to the Study Area—
				(1)the
			 identification of eligible land, water, and interests that are appropriate for
			 acquisition for a national wildlife refuge; and
				(2)the determination
			 of the boundaries within which such an acquisition should be made.
				(c)InclusionsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)determine whether
			 the Study Area is suitable for—
					(A)inclusion in the
			 National Wildlife Refuge System; and
					(B)management in
			 accordance with the policies of the National Wildlife Refuge System
			 Administration Act of 1966 (16 U.S.C. 668dd et seq.);
					(2)assess the
			 conservation benefits to be gained from the establishment of a Cherry Valley
			 National Wildlife Refuge including—
					(A)preservation and
			 maintenance of diverse populations of fish, wildlife, and plants, including
			 species listed as threatened species or endangered species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
					(B)protection and
			 enhancement of aquatic and wetland habitats;
					(C)opportunities for
			 compatible wildlife-dependent recreation, scientific research, and
			 environmental education and interpretation; and
					(D)fulfillment of
			 international obligations of the United States with respect to fish and
			 wildlife and their habitats; and
					(3)(A)provide an opportunity
			 for public participation; and
					(B)give special consideration to views
			 expressed by local public and private entities regarding land, water, and
			 interests in the Study Area for future acquisition for refuge purposes.
					(d)LimitationThe
			 Secretary shall acquire not more than 30,000 total acres of land, water, and
			 interests in the Study Area.
			(e)Report
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall—
					(A)complete the
			 study under subsection (a); and
					(B)submit to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Resources of the House of Representatives a report describing the results of
			 the study.
					(2)InclusionsThe
			 report under paragraph (1)(B) shall include—
					(A)a map that—
						(i)identifies and
			 prioritizes specific land, water, and interests in the Study Area for future
			 acquisition by the Secretary; and
						(ii)delineates an
			 acquisition boundary for a potential Cherry Valley National Wildlife
			 Refuge;
						(B)a cost estimate
			 for the acquisition of such land, water, and interests in the Study Area as the
			 Secretary determines to be appropriate for refuge status; and
					(C)an estimate of funds that could be made
			 available from non-Federal sources for the acquisition and management of land,
			 water, and interests in the Study Area.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $200,000.
			
